Title: James Madison to Thomas Jefferson Randolph, 28 February 1829
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                 Feby. 28. 1829
                            
                        
                        I recd by the last mail from Mr Trist the inclosed copies of two letters from your Grandfather, to be
                            forwarded to you. He suggested at the same time for consideration, whether what is said of pamphlets in the letter to Mr
                            Adams might not clash with his comment on those sent by me. But a little candor would readily reconcile the two passages.
                            A literal consistency indeed results from the order of dates in the two letters.
                        Mr Trist requested my attention also to the remarks on Col. Hamilton. The implied charge of a connection
                            with the Insurrection in Tenne: and the express one of dishonorable agency in a presidential Election, are certainly of a
                            serious character, and can hardly fail to produce calls for proof by those sympathizing most with the fame of the accused:
                            and if this cannot be conveniently found, an anticipation of the calls may have a just influence on the question of
                            publishing the charges. Your own judgment will best decide on the question.
                        Having heard of the case of typhus fever conveyed to Edgehill, we are anxious for the sequel in relation
                            to the patient to the family, and to the return of Mrs. Randolph and Mrs Trist from Fluvanna. Mrs. Madison unites with me
                            in hoping for the best in every respect, and in cordial salutations to
                        yourself and to all within your circle
                        
                            
                                James Madison
                            
                        
                    